IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 98-40941
                        Conference Calendar



BRUCE PETTY,

                                            Plaintiff-Appellant,

versus

GARY L. JOHNSON, DIRECTOR, TEXAS DEPARTMENT
OF CRIMINAL JUSTICE, INSTITUTIONAL DIVISION;
A. J. COLLINS,

                                            Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. G-96-CV-707
                      --------------------

                          August 25, 1999

Before KING, Chief Judge, and DAVIS and SMITH, Circuit Judges.

PER CURIAM:*

     Bruce Petty, Texas prisoner # 541160, appeals the district

court’s dismissal of his 42 U.S.C. § 1983 suit as frivolous.

Petty argues, as he did in the district court, that the Texas

Department of Criminal Justice’s policy of allowing female prison

guards to be present when male prisoners are showering and other

times when male prisoners are naked is cruel and unusual

punishment and violates his constitutional right to privacy.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 98-40941
                                 -2-



     The presence of female prison guards for security reasons on

those occasions when male prisoners are naked is not a

constitutional violation.   See Letcher v. Turner, 968 F.2d 508,

510 (5th Cir. 1992).   Petty’s claim lacked an arguable basis in

law, and the district court did not abuse its discretion in

dismissing the complaint as frivolous.     See Siglar v. Hightower,

112 F.3d 191, 193 (5th Cir. 1997).

     AFFIRMED.